Citation Nr: 0010785	
Decision Date: 04/24/00    Archive Date: 05/04/00

DOCKET NO.  98-07 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for prostate cancer as 
a result of exposure to ionizing radiation.

2.  Entitlement to service connection for spleen cancer as a 
result of exposure to ionizing radiation.

3.  Entitlement to service connection for bone cancer as a 
result of exposure to ionizing radiation.

4.  Entitlement to service connection for loss of teeth.


REPRESENTATION

Appellant represented by:	Garey E. Conn, Attorney



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from January 1945 to January 
1947.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1997 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.

The issue of entitlement to service connection for prostate 
cancer as a result of exposure to ionizing radiation is the 
subject of the remand portion of this decision.


FINDINGS OF FACT

1.  The claim of entitlement to service connection for spleen 
cancer as a result of exposure to ionizing radiation is not 
plausible.  

2.  The claim of entitlement to service connection for bone 
cancer as a result of exposure to ionizing radiation is not 
plausible.

3.  The claim of entitlement to service connection for loss 
of teeth is not plausible.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for spleen 
cancer as a result of exposure to ionizing radiation is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The claim of entitlement to service connection for bone 
cancer as a result of exposure to ionizing radiation is not 
well grounded.  38 U.S.C.A. § 5107(a).  

3.  The claim of entitlement to service connection for loss 
of teeth is not well grounded.  38 U.S.C.A. § 5107(a).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The threshold question is whether the veteran's claims of 
entitlement to service connection for spleen and bone cancer 
as a result of exposure to ionizing radiation and loss of 
teeth are well grounded under 38 U.S.C.A. § 5107(a).  A well-
grounded claim is a plausible claim that is meritorious on 
its own or capable of substantiation.  Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).  There must be more than a mere 
allegation, the claim must be accompanied by evidence that 
justifies a belief by a fair and impartial individual that 
the claim is plausible.  Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).  Moreover, where a determinative 
issue involves a diagnosis or medical causation, competent 
medical evidence to the effect that the claim is plausible is 
required.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  For 
the veteran's claim to be well grounded, there must be 
evidence of both a current disability and an etiological 
relationship between that disability and service.  Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995); Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).  

The report of the veteran's January 1947 service separation 
examination does not reflect any spleen or bone abnormality.  
It indicates that teeth numbered 1, 6, and 14 on the right 
were missing and teeth numbered 6 and 14 on the left were 
missing.  A March 1997 response from the National Personnel 
Records Center reflects that no additional service medical 
records are available, and, if any, are presumed to have been 
destroyed in a fire in 1973.  

The record and report of separation relating to the veteran's 
enlistment in April 1946 and his discharge in January 1947 
reflects that his reenlistment in April 1946 was accomplished 
from Japan.  Morning reports reflect that the unit to which 
the veteran was assigned arrived at Naka, Japan, on October 
29, 1945.  Morning reports continued to indicate that the 
veteran remained assigned with the unit at Naka, Japan, in 
November and December 1945.  

When the veteran submitted his claim in November 1996, he 
indicated that his loss of teeth occurred in 1976 and were a 
result of service injury.  During his personal hearing in 
November 1998 the veteran indicated that he had pulled his 
own teeth out when he was 46 years old.  Service records 
reflect that the veteran's date of birth was in 1926.  The 
veteran testified that he had performed guard duty on board a 
train that transported prisoners through Hiroshima, Japan, 
with a stop in Hiroshima for refueling in November or 
December 1945.  He reported ten stops in Hiroshima on five 
round trips.

Based upon the veteran's representation that he participated 
in events relating to the occupation of Hiroshima during the 
period beginning on August 6, 1945, and ending on July 1, 
1946, presumed credible for purposes of the determination of 
whether his claim is well grounded, he is a "radiation 
exposed veteran."  38 C.F.R. § 3.309(d)(3)(i), (ii) and (vi).  
Bone cancer and any other cancer, i.e., spleen cancer, are 
radiogenic diseases.  38 C.F.R. § 3.311(b)(2)(v) and (xxiv) 
(1999).  However, bone cancer must become manifest within 30 
years after exposure and loss of teeth is not among the 
diseases referred to that is specific to radiation exposed 
veterans.  Id.; 38 C.F.R. § 3.311(b)(5)(i).  The veteran may 
submit a claim based on a disease other than those listed in 
the above referred to section by submitting competent 
scientific or medical evidence that the claimed condition is 
a radiogenic disease.

A review of the evidence of record reflects that a November 
1995 private radiology report indicates that there was 
increased activity in various of the veteran's bones that was 
compatible with metastatic disease.  Further, review does not 
indicate that there is any competent medical evidence that 
indicates that the veteran has spleen cancer or that he has 
ever had spleen cancer.  An October 1998 letter from Fred P. 
Hadley, M.D., indicates that the veteran had prostate cancer 
with metastatic disease demonstrated in multiple sites in the 
veteran's bones.  There is no competent medical evidence 
indicating that the veteran has bone cancer as a primary site 
or that he has ever had bone cancer as a primary site within 
30 years of exposure.  Since the veteran's metastatic bone 
cancer and teeth loss are not listed in 38 C.F.R. 
§ 3.309(d)(2) (1999) or 3.311(b)(2) that may be presumptively 
service connected for radiation exposed veterans, service 
connection for these disabilities may not be granted on the 
basis of presumed incurrence.  Further, since the veteran has 
submitted no competent scientific or medical evidence that he 
has primary bone cancer or spleen cancer, consideration of 
his claim for service connection for spleen and bone cancer 
as a result of exposure to ionizing radiation under the 
provisions of 38 C.F.R. § 3.311 is not for application.  

The veteran has been afforded the opportunity to present 
additional evidence indicating that his loss of teeth are due 
to radiation exposure, that he has spleen cancer, and that he 
has primary bone cancer and he has submitted additional 
evidence.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  At the time of the veteran's personal hearing, 
additional time was granted for the veteran to submit 
additional evidence, but additional evidence has not been 
forthcoming.  An August 1975 VA pathology report reflects 
that the specimen included 14 teeth and one fragment of bone.  
The gross diagnosis was carious teeth and a bone fragment.  
There is no competent medical evidence of record that 
indicates that the veteran currently has or that he ever had 
spleen cancer, nor is there competent medical evidence that 
reflects that the veteran had primary bone cancer within 30 
years of his reported exposure, and there is no competent 
medical evidence that associates his tooth loss, more than 25 
years after service, with any inservice injury or with any 
exposure to ionizing radiation.  Therefore, the claims of 
entitlement to service connection for spleen and bone cancer 
as a result of exposure to ionizing radiation or loss of 
teeth, either due to exposure to ionizing radiation or 
inservice injury, are not well grounded.  Ramey v. Gober, 120 
F.3d 1239 (Fed. Cir. 1997); Caluza.

Although the Board has disposed of the claims of service 
connection for spleen and bone cancer due to exposure to 
ionizing radiation on a ground different from that of the RO, 
that is, whether the veteran's claims are well grounded 
rather than whether he is entitled to prevail on the merits, 
the veteran has not been prejudiced by the Board's decision.  
Although spleen cancer was not considered a radiogenic 
disease at the time of the RO's decision and it now is under 
the category of any other cancer, the Board's denial is based 
upon there being no competent medical evidence that the 
veteran currently has spleen cancer or that he ever had 
spleen cancer.  Therefore, the veteran has not been 
prejudiced by the Board adjudicating his claim without remand 
for consideration under the new regulation.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  Since there is no 
competent medical evidence that the veteran has or ever had 
spleen cancer, there is no possibility of any benefit flowing 
to the veteran as a result of an additional remand with 
respect to this issue.  See Soyini v. Derwinski, 
1 Vet. App. 540 (1991); Bernard v. Brown, 4 Vet. App. 384 
(1993).  

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to complete his claims for 
disability compensation for the above-discussed disabilities.  
Robinette v. Brown, 8 Vet. App. 69 (1995).


ORDER

Evidence of a well-grounded claim for entitlement to service 
connection for spleen cancer as a result of exposure to 
ionizing radiation not having been submitted, the appeal with 
respect to this issue is denied.

Evidence of a well-grounded claim for entitlement to service 
connection for bone cancer as a result of exposure to 
ionizing radiation not having been submitted, the appeal with 
respect to this issue is denied.

Evidence of a well-grounded claim for service connection for 
loss of teeth not having been submitted, the appeal with 
respect to this issue is denied.  


REMAND

The record reflects that the veteran has been diagnosed with 
having prostate cancer.  At the time the RO adjudicated his 
claim prostate cancer was not considered a radiogenic 
disease.  However, prostate cancer is now a radiogenic 
disease.  See 38 C.F.R. § 3.311(b)(2)(xxiii).  The veteran 
has indicated that he participated in activities involving 
guarding Korean prisoners that resulted in his presence in 
Hiroshima in late 1945.  He has submitted evidence indicating 
that his unit was located in Japan at this time and that he 
was located in Japan at this time.  The record does not 
reflect that development has been accomplished under 
38 C.F.R. § 3.311.  

In light of the above, the appeal is REMANDED to the RO for 
the following:

1.  The RO should attempt to obtain the 
veteran's service personnel records and 
any history relating to the unit to which 
he was assigned from October 29, 1944, to 
July 1, 1946, by contacting the National 
Personnel Records Center and National 
Archives.  Any lead should be followed to 
its natural conclusion.  

2.  The RO should undertake development 
pursuant to 38 C.F.R. § 3.311 in regard 
to determining the veteran's exposure and 
dose assessment as well as referral to 
the VA Compensation and Pension Service.  

3.  Then, the RO should readjudicate the 
claim for service connection for prostate 
cancer as a result of exposure to 
ionizing radiation with consideration of 
38 C.F.R. § 3.311(b)(2)(xxiii); Karnas.  

4.  If the benefit sought on appeal is 
not granted to the veteran's 
satisfaction, the RO should issue a 
supplemental statement of the case to the 
veteran and his representative and 
provide the appropriate opportunity to 
respond thereto.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
unless he is otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	U. R. POWELL
	Member, Board of Veterans' Appeals

Error! Not a valid link


- 7 -



- 1 -


